                       Case 5:16-cv-00869-F Document 124 Filed 10/27/18 Page 1 of 1

                                            UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF OKLAHOMA

                                                ADR           REPORT
                        File Electronically at ADR Documents - ADR Report by Mediator/ Evaluator
____________________________________________________________
Case Number and Name: CIV -
Name of Mediator or Evaluator:


TYPE OF ADR: (check one)                    ___
                                             ✔       Mediation            ___ Early Neutral Evaluation

ADR Session Held or to be Held (date):

Additional Session Held, if any (date):

Results of Referral to ADR:

__Case settled before ADR              __Case did not settle
__Case settled at ADR session          __Case will not be heard      - Reason:
__Case settled in part - Explain       __
                                       ✔ Other



__
✔ Counsel were requested to notify court if case settled or settled in part and to file the appropriate pleadings.


Did neutral serve pro bono?    __yes   or   __
                                            ✔ no     (check one).

Status of litigation when ADR occurred (e.g.   __TRO, __pre-discovery, __
                                                                       ✔ partial discovery, __full discovery,
__ Trial preparation commenced, __other                                (check one)

Length of ADR session:

Dated:


  s/                                                     Or     s/
Mediator/Evaluator (Attorney Bar #               )             Mediator (Non-attorney - I certify that I have the signed original of
                                                              this document, which is available for inspection at any time
                                                              by the Court or a party to this action.)



(ATTENTION NEUTRAL: This form is to be FILED ELECTRONICALLY by the neutral immediately upon the conclusion
of the ADR. This form must be completed and filed even if the session did not occur or the neutral is serving privately
for any case pending in this Court. Additional forms may be retrieved from the Court’s website at
www.okwd.uscourts.gov).


                               ONLY THE NEUTRAL IS TO FILE THIS FORM
Any Notes or other information concerning this case that is not to be filed, please send separately to ADR
ADMINISTRATOR % Court Clerk, U.S. Courthouse, Room 1210, 200 N. W. 4th Street, Oklahoma City, OK 73102.



         Rev. 5/1/04
